Citation Nr: 1109312	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-40 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

	(CONTINUED ON NEXT PAGE)

ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1955 to May 1959 and from June 1959 to August 1974.  He died in October 1996.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007, June 2008, and February 2009 from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2010, the appellant testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the appellant's claim of entitlement to service connection for the cause of the Veteran's death must be remanded.  The Board sincerely regrets the delay this will cause, but adjudication cannot proceed without further development.

The Veteran's death certificate reveals that he died from diffuse gastrointestinal hemorrhage due to or as a consequence of thrombocytopenia due to or as a consequence of chronic myelomonocytic leukemia (CMML) with blast transformation.  In seeking service connection for the cause of his death, the appellant contends that his CMML was a result of his exposure to herbicides during service.  She specifically contends that, although the Veteran was stationed aboard ships:  (1) he had a mission involving unlocking a Captain's canopy that required him to set foot in the RVN, (2) he worked on airplanes that flew over the RVN and brought back Agent Orange residue, and (3) the ship water purification system did not filter out all herbicide agents containing dioxins such as Agent Orange.

Notice

VA has a duty to notify the appellant of the information and evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the appellant must be informed of the information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that she is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The first of these requirements, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits such as is raised here, includes (1) a statement of the disabilities, if any, for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Additionally, the appellant must be informed of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A review of the claims file reveals that the appellant received two notification letters with respect to her claim.  The first letter, dated in March 2007, informed her of what the evidence must show to establish entitlement to DIC benefits, what the evidence must show to establish entitlement to service-connected death benefits, and her and VA's respective duties for obtaining evidence.  The second letter, dated in March 2008, informed her of the evidentiary requirements for establishing presumptive service connection as a result of Agent Orange herbicide exposure.

Neither of these letters included a statement of the disabilities, if any, for which the Veteran was service-connected at the time of his death, contained specific explanations of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability and based on a disability not yet service-connected, or related how VA determines disability ratings and effective dates are assigned.  Such notification is required by Hupp and Dingess and therefore must be provided on remand.

Records

VA also has a duty to assist the appellant in developing her claim.  This duty includes making reasonable efforts to help her procure pertinent records.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Reasonable efforts to help obtain records that are not in Federal custody generally consist of an initial request for them and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2010).  The appellant shall be notified if the records are not obtained as a result of these requests.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010).

Throughout the pendency of her claim, the appellant identified Dr. L.S. and Dr. D.W. as the Veteran's private treatment providers in the years before his death.  His death certificate listed Dr. D.W. as his physician.  Additionally, it indicates that the Veteran was an inpatient at Baptist Hospital Central in Memphis, Tennessee, when he died.

Treatment records from Dr. L.S. have been associated with the claims file.

With respect to Dr. D.W., VA requested the Veteran's treatment records via letters dated in May 2007 and July 2007.  The appellant was informed of these requests, as well as of the fact that it ultimately was her responsibility to ensure that VA received the records even though they had been requested on her behalf, in letters also dated in May and July 2007.  Neither Dr. D.W. nor the appellant submitted the treatment records in response.  However, as the requirements of 38 C.F.R. § 3.159(c)(1) (2010) and 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010) have been satisfied, no further action is necessary to fulfill the duty to assist.  The appellant therefore is hereby informed that she must submit treatment records from Dr. D.W. on remand in order for them to be considered.

With respect to Baptist Hospital Central, no treatment records are currently before the Board.  A review of the claims folder does not show that the appellant has been requested to supply such records or to provide contact information and authorization so that VA may obtain them on her behalf.  Fulfillment of VA's duty to assist requires that these requests be made on remand because the records are potentially relevant to the appellant's claim.

Herbicide Exposure Development

VA's duty to assist the appellant in developing her claim additionally includes, in cases where in-service herbicide exposure is alleged, making attempts to determine whether or not the Veteran had such exposure.  See VA Adjudication Procedure Manual (M21-1MR).

A Veteran is presumed to have been exposed to herbicides, unless there is affirmative evidence to the contrary, if he served in the RVN between January 9, 1962, and May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  "Service in the RVN includes service in the waters offshore . . . if the conditions of service involved duty or visitation in the RVN."  Id.  The United States Court of Appeals for the Federal Circuit has upheld VA's interpretation of this to mean that the Veteran must have been present on the land mass or inland waters of Vietnam at some point during service.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Here, the appellant and her representative have indicated that the Veteran served on many ships during service, including the USS Midway and the USS Coral Sea.  Service treatment records document that he was aboard the USS Ticonderoga in February 1963, the USS Coral Sea from at least September 1966 to February 1967, the USS Saratoga in November 1967, and the USS Kitty Hawk in June 1974.  The few service personnel records associated with the claims file, all of which were submitted by the appellant, reflect that the Veteran was assigned to the USS Kitty Hawk from November 23, 1973, to at least July 9, 1974.  They also reflect that he was authorized to wear the U.S. Air Force Outstanding Unit Award Ribbon in February 1967 in connection with his service with Flight Squadron 21 and was given a letter of commendation in April 1967 for his service with Fighter Squadron 21 during combat operations against North Vietnam from September 13, 1966, to February 1, 1967.  

An internet article associated with the claims file by the appellant, which is from the Department of the Navy - Naval Historical Center and depicts the order of battle for carriers and carrier-based squadrons, shows the following.  Various squadrons were deployed to the RVN on the USS Kitty Hawk from October 17, 1963, to July 20, 1964, and from November 5, 1966, to June 19, 1967.  Various squadrons were deployed to the RVN on the USS Ticonderoga from April 14, 1964, to December 15, 1964, and from October 15, 1966, to May 29, 1967.  Various squadrons, including Fighter Squadron 21, were deployed to the RVN on the USS Coral Sea from July 29, 1966, to February 23, 1967.  

VA submitted a request via the Personnel Information Exchange System (PIES) for the Veteran's dates of service in the RVN in March 2008.  Although the claims file does not contain a response, the October 2009 statement of the case noted that the service department was unable to determine whether or not the Veteran served in the RVN.  Yet it also was noted that he was attached to Fighter Squadron 21 and that this squadron could have been assigned to a ship or to shore.  The dates for which this squadron was credited with service in the RVN, with the earliest in July 1956 and the latest in August 1966, were set forth.

It is clear from the above that the Veteran served on many ships and that some were deployed to the RVN while he was aboard.  The exact dates of his service on each ship are unclear, however.  Therefore, it also is unclear whether all of these ships permanently were stationed off the coast of the RVN or whether any ever docked to the shores of the RVN or entered the RVN inland waterways while the Veteran was aboard.  Similarly unclear is whether the Veteran was part of a shore party, as alleged by the appellant.

A review of the claims file does not indicate that any development other than the aforementioned PIES request with missing response has been undertaken to answer these questions.  Fulfillment of VA's duty to assist requires that such development occur on remand because it may yield information that the Veteran should be presumed to have been exposed to herbicides.  In this regard, reasonable efforts should be made to obtain his complete service personnel records because these records often contain information on duty stations, duty assignments, and travel during service.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c)(2) (2010) (defining reasonable efforts to help a claimant obtain records that are in Federal custody, such as service personnel records, as making as many requests as are necessary to obtain them unless it is determined that they do not exist or that further requests to obtain them would be futile, in which case the requests may cease).  Another request via PIES should be made for the Veteran's dates of service in the RVN, and this time the response received shall be documented in the claims file.  Finally, all appropriate organizations shall be requested to search ship history databases, unit records, and all other sources which may contain relevant information.  

Medical Opinion

VA's duty to assist the appellant in developing her claim further includes obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  A medical opinion is necessary when there is (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period, (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The third requirement establishes a low threshold.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

In addition to the evidence set forth above, the claims file contains an August 2008 letter from Dr. L.S.  He noted that the Veteran served in Fighter Squadron 21 during combat operations in North Vietnam from September 13, 1955, to February 1, 1967.  He then noted that "men who served in the RVN had an increased risk of developing leukemia due to the[ir] exposure to Agent Orange."  Next, he noted that CMML is a disease listed under myelodysplastic syndromes.  Dr. L.S. also indicated that there have been many studies concerning Agent Orange exposure during the Vietnam Era with patients who had increased risk of developing myelodysplastic syndromes and leukemias.  He finally opined that the Veteran's Agent Orange exposure in the RVN increased his risk of developing CMML and contributed to his demise.

A review of the claims file reveals that no medical opinion has been obtained regarding the appellant's claim.  It is undisputed that the Veteran had CMML, satisfying the first McLendon requirement.  However, as discussed above, it has yet to be determined whether he had in-service herbicide exposure in satisfaction of the second McLendon requirement.  No determination regarding the third and fourth McLendon requirements thus can be made at this time.  

Indeed, if no evidence is found on remand that the Veteran actually or presumptively was exposed to herbicides during his service, Dr. L.S.'s August 2008 opinion would have no probative value because it would be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  There thus would be no indication that there was insufficient competent medical evidence of record to make a decision on the claim.  Accordingly, VA's duty to assist would not necessitate the provision of a medical opinion.

If evidence is found on remand that the Veteran actually or presumptively was exposed to herbicides during his service, Dr. L.S.'s August 2008 opinion would be based on an accurate factual premise.  There would be insufficient competent medical evidence of record to make a decision on the claim, though, as only minimal weight can be attributed to this opinion given that very little reasoning or rationale is provided for how it was derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  VA's duty to assist accordingly would necessitate the provision of a medical opinion.

In sum, the missing service personnel records and other needed herbicide exposure development discussed above will affect whether the four McLendon criteria triggering the requirement to obtain a medical opinion have been satisfied.  The missing records from Baptist Hospital Central discussed above, as well as any other new evidence collected during the course of this remand, also may affect whether each of these criteria have been satisfied.  The necessity of obtaining a medical opinion thus shall be considered on remand once all other actions taken in compliance with this remand have been completed.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notification letter that satisfies the requirements in Hupp v. Nicholson, 21 Vet. App. 342 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter accordingly shall include:  (1) a statement of the disabilities, if any, for which the Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service connected, and (4) information on how disability ratings and effective dates are assigned.

2.  Contact the appellant and request that she provide contact information for Baptist Hospital Central in Memphis, Tennessee, and the approximate dates of the Veteran's treatment there, specifically inpatient treatment received around the time of his death.  Then request that the appellant either provide the Veteran's treatment records from this facility to VA or authorize VA to obtain these records on her behalf.  All contact with the appellant and all attempts to obtain treatment records on her behalf must be documented in the claims file.  Any such records received shall be associated with the claims file.

3.  Perform all development necessary to determine whether the Veteran actually or presumptively was exposed to herbicides during service.  This shall include, but is not limited to, attempting to obtain and associating with the claims file the Veteran's service personnel records, making another PIES request for his dates of service in the RVN, and requesting that all appropriate organizations search ship history databases, unit records, and all other sources which may contain relevant information.  Each action undertaken must be documented in the claims file, as must all responses received.

4.  Review the Veteran's claims file and undertake any additional development indicated.  This may include obtaining and associating with the claims file, after securing any necessary proper authorization, additional pertinent records identified by the appellant during the course of this remand.  This also shall include, if deemed necessary, obtaining a medical opinion regarding the claim.  In this instance, the opiner shall be requested to indicate both whether the Veteran's CMML was the principal cause of his death or was a contributory cause of his death.  Definitions for these causes, which are found in 38 C.F.R. §§ 3.312(b) and (c)(1) (2010) respectively, shall be provided.

5.  Finally, readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the appellant and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

